EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Buczynski on 1/13/2022.
This application has been amended as follows:

Claim 1 has been replaced with
--   (Currently Amended)  A radio communication apparatus comprising a processor and a memory, wherein the processor is configured to
	specify a plurality of time periods in which communication with a network is restricted, 
	perform control in the plurality of time periods to restrict the communication with the network, 
	receive, from the network, information associating each of a plurality of probability thresholds for restricting transmission to the network and each of the plurality of time periods, and
	determine whether or not to transmit data to the network in one time period of the plurality of time periods, on a basis of the information, wherein

	the processor is configured to determine a number of times of determination in each of the plurality of time periods on a basis of each of the plurality of probability thresholds.--

Claim 7 has been replaced with
-- (Currently Amended)  The radio communication apparatus according to claim 1, wherein the processor is configured to
	select a network operator from a plurality of network operators, on a basis of information associating the network operator and a time period, and
	determine to transmit data to a network managed by the selected network operator.--

Claim 9 has been replaced with
-- (Currently Amended)  A processor for controlling a radio communication apparatus, wherein the processor is configured to
	specify a plurality of time periods in which communication with a network is restricted,
	perform control in the plurality of time periods to restrict the communication with the network,

	determine whether or not to transmit data to the network in one time period of the plurality of time periods, on a basis of the information, wherein
	the processor is configured to generate a random number and determine whether or not to transmit the data to the network in the one time period, on the basis of a result of comparison between the random number and the probability threshold, and
	the processor is configured to determine a number of times of determination in each of the plurality of time periods on a basis of each of the plurality of probability thresholds.--

Claim 10 has been replaced with
-- (Currently Amended)  A control method of a radio communication apparatus comprising:
	specifying, by the radio communication apparatus, a plurality of time periods in which communication with a network is restricted; 
	performing, by the radio communication apparatus, control in the plurality of time periods to restrict the communication with the network,
	receiving, from the network, information associating each of a plurality of probability threshold thresholds for restricting transmission to the network and each of the plurality of time periods, and

	in determining whether or not to transmit data to the network, a random number is generated and it is determined whether or not to transmit the data to the network in the one time period, on the basis of a result of comparison between the random number and the probability threshold, and
	determining a number of times of determination in each of the plurality of time periods on a basis of each of the plurality of probability thresholds.--


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/15/2021.
Claim(s) 5-6 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-4 and 7-10 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/15/2021, with respect to the rejection of claims 1-3, 9 and 10 under 35 U.S.C. 102(a)(1) and claims 4, 7, 8 under 35 U.S.C. 103 and the Examiner’s amendment as noted above have been fully considered and are persuasive.  The rejections have been withdrawn.

Allowable Subject Matter
Claim(s) 1-4 and 7-10 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Souissi US 20020075891, teaches randomizing attempts to transmit over a number of opportunities as dictated by the probability access factor (see claim 10).
A close reference, Kato US 20140162647 (U.S. Patent Application Publications citation #1 listed on IDS dated 8/23/2019), teaches communication of restriction based on grouping (see para. 0012).
A close reference, Panasonic Corp. JP 1009-005203 (Foreign Patent Documents citation #2 listed on IDS dated 8/23/2009), teaches polling for transmission if a transmission delay time exceeds a delay allowance (see Abstract).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-4 and 7-8, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 9, the cited prior art either alone or in combination fails to teach the combined features of:

the processor is configured to determine a number of times of determination in each of the plurality of time periods on a basis of each of the plurality of probability thresholds.

As per claim(s) 10, the cited prior art either alone or in combination fails to teach the combined features of:

determining a number of times of determination in each of the plurality of time periods on a basis of each of the plurality of probability thresholds.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464